Citation Nr: 1403322	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for tinnitus.

2.  Entitlement to a compensable rating for residuals of otitis media.  

3.  Entitlement to a rating higher than 10 percent for residuals of a right sterna-clavicular injury.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and Mrs. B.

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claims for increase for otitis media and for residuals of a right sterna-clavicular injury are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The 10 percent rating is the maximum schedular rating for tinnitus.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).








The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In this case, the facts are not in dispute. Resolution of the appeal is dependent on interpretation of the regulation pertaining to the assignment of a disability rating for tinnitus.  Because no reasonable possibility exists of substantiating the claim, VCAA notice does not apply.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service-connected tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260.

The criteria of Diagnostic Code 6260 were revised, effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally.

In light of the foregoing, the Board concludes that the 10 percent rating for the Veteran's tinnitus is the maximum rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  




As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As the Veteran has described tinnitus and has not reported any other symptomatology or specific functional impairment, the rating criteria reasonably describe the Veteran'sinnitus.  In other words, tinnitus is not such an exceptional disability with marked interference with employment as to render impractical the application of the regular schedular criteria.  As the Veteran does not experience tinnitus not already encompassed in the rating criteria, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  

ORDER

A rating higher than 10 percent for tinnitus is denied.


REMAND

In January 2013, the Veteran testified that otitis media and right shoulder disability are worse than when he last examined by VA in December 2010.  As the evidence suggests a material change in the disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to determine the current severity of the service-connected otitis media.  

The Veteran's file must be made available to the VA examiner.  

2.  Afford the Veteran a VA examination by an examiner, who had not previously examined the Veteran, to determine the current severity of the service-connected right shoulder disability.  



The Veteran's file must be made available to the VA examiner.  

3.  After the development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


